UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HERMELINDO ESCOBAR MONTIEL, et al.,

                                       Plaintiffs,                     17 Civ. 5550 (PAE)
                        -v-
                                                                             ORDER
 SHAMROCK SALOON II LLC, et al.,

                                       Defendants.


PAUL A. ENGELMA YER, District Judge:

       The Court hereby schedules a telephonic conference for July 13, 2021 at 3 p.m. The

Court intends to take up issues related to plaintiffs' pending motions to strike defendants' answer

and the outstanding discovery in this case.

       The parties should call into the Court's dedicated conference line at (888) 363-4749, and

enter Access Code 468-4906, followed by the pound(#) key. Counsel are directed to review

the Court's Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court's procedures for telephonic

conferences and for instructions for communicating with chambers.



       SO ORDERED.




                                                            United States District Judge
Dated: July 8, 2021
       New York, New York
